Citation Nr: 1623645	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  13-06 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to April 2, 2013, and in excess of 50 percent thereafter. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in January 2016.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  Prior to April 2, 2013, the Veteran's PTSD has been manifested by symptoms productive of occupational and social impairment with occupational decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.

2.  From April 2, 2013 to the present the Veteran's PTSD has been manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  Prior to April 2, 2013, the criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  From April 2, 2013 to the present, the criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).  

The Veteran has appealed with respect to the propriety of the initially assigned ratings from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, 
 § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, supra.  In this case, the Veteran's claim for service connection was granted and an initial rating was assigned in the July 2010 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. 
§ 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and considered.  There is no indication that there are relevant outstanding Social Security Administration disability records.  The Veteran has not identified any additional, outstanding records necessary to decide the pending appeal.  The Veteran was provided with a VA examination in order to rate his claim.  The Board recognizes the Veteran's January 2016 assertion that the examination was rushed with vague questioning, and the March 2013 assertion that the examination was not performed properly along the guidelines for PTSD.  Nonetheless, the Board finds that these assertions do not rise to the level of clear evidence challenging the competency of the examiner, and determines that the examination provided the information necessary in order to rate the Veteran's claim under the rating criteria and is sufficient to rate the severity of the Veteran's disability.  See Sickels v. Shinseki, 643 Fed. 3d. 1362, 1366 (Fed. Cir. 2011).  The Board finds that the examination provided the information necessary in order to rate the Veteran's claim under the rating criteria.  

The Veteran was also provided with a hearing related to his present claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ explained the issue on appeal and inquired as to any outstanding evidence.  The Veteran discussed his treatment history and symptoms during the appeal period, thus fully describing the nature and severity of his disabilities.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 
§ 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claims.  

Rating Criteria

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the present level of a disability for an increased evaluation claim, staged ratings must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary. 

When evaluating a mental disorder, the rating is to be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment must be considered, but a rating may not be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126.  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19. 

A 30 percent disability rating is assigned for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work or social relationships.  Id.

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (4th ed. 1994).  A GAF score ranging from 61 to 70 reflects the presence of some mild symptoms (e.g., depressed mood or mild insomnia) or some difficulties in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally indicates one is functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is illustrative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Diagnostic and Statistical Manual of Mental Disorders, 46-47 (4th ed. 1994); 38 C.F.R. § 4.130.   

Prior to April 2, 2013

A January 2009 private assessment discussed the Veteran's PTSD symptoms.  The psychologist noted that the Veteran has difficulty falling asleep, and will sometimes wake up with physical reactions, such as sweating, although he was unable to recall any particular dream.  The Veteran reported occasional intrusive and involuntary thoughts regarding his military service, and stated that he becomes extremely upset around places, people, and events that remind him of the military.  He described feeling emotionally numb and void of feeling since returning from the military, and having difficulty trusting others.  He reported few close friends and rocky interpersonal relationships, and described himself as a work-a-holic.  He reported frequent bouts of irritability and outbursts of anger that he tries to hold in while in public, but cause him to lash out at those close to him.  The psychologist noted that the Veteran's concentration was affected in that he has difficulty reading and staying focused.  He was hypervigilant and stated he had struck out at others in the past.  The psychologist listed the Veteran's symptoms as difficulty concentrating, generalized anxiety, long-term memory loss, intrusive thoughts, sleep disturbance, overwhelming feelings of anger and sorrow, being withdrawn, and bouts of moderately severe depression.  The Veteran was assigned a GAF score of 50.  

A VA examination was conducted in May 2010.  The examiner noted that the Veteran had been married for 34 years and had two children.  The Veteran indicated that he loved to work and focus on his family, did not have many friends, and mostly kept to himself.  He had no history of violence, and denied experiencing panic attacks.  The Veteran's mood was described as good.  He had a constricted affect, intact attention, and unremarkable thought process and content.  His memory was described as normal.  He reported difficulty falling or staying asleep.  The examiner assigned a GAF score of 65 and described the Veteran's PTSD symptoms as transient or mild, decreasing work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examples given by the examiner were that the Veteran likes to stay by himself and is not very social.

A September 2010 private assessment accompanied the Veteran's notice of disagreement.  The psychologist wrote that the Veteran worked 12-14 hour days to keep himself busy, and that he preferred to work by himself as he had difficulty dealing with others.  She reiterated the Veteran's difficulty falling asleep, emotional numbness, and bouts of irritability, before explaining that the Veteran's marital relationship was strained in that he and his wife do not have social friends or go out for social activities.  She listed the Veteran's symptoms as difficulty concentrating, generalized anxiety, long-term memory loss, intrusive thoughts, sleep disturbance, overwhelming feelings of anger and sorrow, being withdrawn, and bouts of moderately severe depression.  She assigned a GAF score of 47.  

The Veteran's PTSD symptoms during this period do not warrant a rating in excess of 30 percent.  While the private psychologist had assigned GAF scores indicating her belief that the Veteran's symptoms are serious, the record does not indicate that they are so serious that they result in reduced reliability and productivity.  Although the Veteran has reported struggling with symptoms such as difficulty with sleeping, concentration, and irritability, there is no indication in the record that these problems have reduced his reliability and productivity.  On the contrary, the Veteran is a self-described work-a-holic who asserted in his VA examination that he loves to work and focus on his family.  Similarly, while the Veteran has that it is difficult for him to go to places or events that remind him of the military, that he is isolated and withdrawn, and that he has intrusive thoughts related to his military experience, there is no indication in the record that these symptoms reduced his ability to behave reliably, or have regularly prevented him from meeting his obligations.  

The Board recognizes that the record indicates that the Veteran has some difficulty with his long-term memory and difficulty in establishing and maintaining effective work and social relationships, which are among the symptoms listed in the rating schedule for a 50 percent rating.  However, the symptoms listed in the rating schedule are merely examples of some typical symptoms that might be productive of a level of impairment corresponding to a particular rating, and do not automatically warrant such a rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As has been discussed above, the Veteran's symptoms do not rise to the level of functional impairment comparable to reduced reliability and productivity.  Therefore, a rating in excess of 30 percent prior to April 2, 2013, is not warranted.  

April 2, 2013 to the Present

Another private assessment was obtained in April 2013.  The psychologist repeated her observation about the Veteran's long hours and preference for working alone.  
The psychologist once again discussed the Veteran's difficulty sleeping, becoming upset around places that remind him of the military, feeling emotionally numb, and bouts of irritability.  The Veteran reported he had great difficulty in finishing projects at home, and indicated that he had no ambition or desire to finish things, even when he knows it is important to do so.  The Veteran stated that he and his wife had a very strained relationship in that he basically has dinner and goes to bed after work, and that they do not go out socially.  The Veteran's symptoms were difficulty concentrating, generalized anxiety, long-term memory loss, intrusive thoughts, sleep disturbance, overwhelming feelings of anger and sorrow, feeling withdrawn, and bouts of moderately severe depression.  The psychologist assigned a GAF score of 47.  

The private psychologist also filled out an April 2013 disability benefits questionnaire (DBQ) as to PTSD in which she again assigned a GAF score of 47 and indicated that the Veteran had occupational and social impairment with reduced reliability and productivity.  She selected the symptoms of depressed mood, anxiety, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances including work or work-like setting, inability to establish and maintain effective relationships, and impaired impulse control.  

A January 2016 statement from the Veteran listed the symptoms he believes he suffers from as occupational and social impairment, difficulty in understanding complex commands, extreme impairment of both long and short term memory (forgotten to complete tasks), disturbances of mood with bouts of severe depression, and being withdrawn with extreme difficulty in establishing and maintaining work, personal, and social relationships.  The Veteran also asserted that he had difficulty in concentration and staying focused, and that his work environment has allowed him to work independently without supervision or personal interaction with others.  The Veteran contended that he believes he has displayed deficiencies in most areas such as memory, work, family relations, judgment, and mood, and experiences impaired impulse control and difficulty adapting to stressful situations.  He explained that he had an inability to establish and maintain effective relationships because he was rarely able to remember anyone's names, even co-workers he had known for years.  He wrote that he tries to stay out of the center of attention.  

The Veteran's January 2016 hearing testimony indicated that he worked in a situation where he travelled frequently, did not have to interact too much with anybody in general, and was able to work independently and spend most of his time alone.  He stated that he was not in an office where he had to face people continuously, and if things became stressful, he would simply go elsewhere.  He explained that he had been married for 41 years and he had his own bedroom and office where he could isolate, and that he had very little interaction with neighbors.  His representative stated that he had very few friends, isolated himself, and that he would not be productive without his medication.  He was irritable at times, and sometimes forgot to eat because he was wrapped up in work.  The Veteran's representative explained that the Veteran exhibits survivor's guilt due to an incident with an improvised explosive device (IED), and that it were not for his spouse and the nature of his work environment, the Veteran's life would be more stressful.  The Veteran testified that he keeps away from everybody, which works for him, although his wife would prefer to go out more often.  He testified that he has at times gone home early to focus on the portion of his work done on the computer if his day had become stressful.  

Although the Board recognizes that the Veteran believes he has deficiencies in most areas, the record as a whole does not reflect deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Veteran's private psychologist indicated impaired judgment, although the record does not contain examples of impaired judgment.  She also indicated that the Veteran suffered from near-continuous panic or depression, which the Board recognizes might be exemplified by his withdrawal and isolation.  However, even if the Board allows that the Veteran experiences deficiencies in judgment and mood, he does not suffer from deficiencies in most areas of his life.  

The Veteran is successfully navigating the challenges of employment, and explained that the nature of work is such that he can work independently.  He switches to focus on the computer portion of his work if he finds a particular task stressful on that day.  Therefore, there is no basis to find that the Veteran suffers from a deficiency in the area of work.  While the Board recognizes that the Veteran feels his relationship with his wife is strained in that they do not go out socially, he has successfully maintained his marriage for several decades, and there is no indication that the strain that results from the Veteran's wife wishing to go out more often than the Veteran does rises to the level of demonstrating that the Veteran's family relations are deficient.  The Veteran's private psychologist has found that the Veteran has some difficulty staying focused and trouble finishing projects at home, although she went on to clarify that the Veteran indicated he had no ambition or desire to finish his projects, indicating that his failure to finish projects might be a matter of motivation rather than ability to concentrate, or memory as asserted by the Veteran.  The Veteran has also explained that he has trouble remembering the names of others, including his co-workers.  However, the Board does not find that the Veteran's difficulty with concentration and remembering names rises to the level of deficient thinking.  

The Veteran's representative has indicated that were it not for medication, the Veteran would experience more difficulty in his daily life.  A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  In this case, however, the effects of medication are specifically contemplated by the rating criteria in that symptoms that are not severe enough to interfere with occupational and social functioning or require continuous medication merit a noncompensable rating, and symptoms controlled by continuous medication warrant a 10 percent rating.  38 C.F.R. § 4.120, DC 9411.  Therefore, it is not appropriate to consider what the Veteran's symptoms might be were he not to take his medication.  

The Board notes that the Veteran's private psychologist specifically did not find that the Veteran's occupational and social impairment rose to the level of deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood, which is in keeping with the Board's findings.  The private psychologist indicated that reduced reliability and productivity was the appropriate description of the Veteran's occupational and social impairment, which corresponds to the 50 percent rating that the Veteran has been assigned.  Therefore, the private treatment records support a finding that the Veteran has been rated appropriately.  

As the record does not reflect deficiencies in most areas of the Veteran's life, the Veteran's PTSD symptoms do not merit a rating of 70 percent or higher.  


Additional Considerations

The above determinations are based upon consideration of applicable rating provisions.  There is no showing that the Veteran's disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

In this case, the schedular rating is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those symptoms are not present.  The record does not reflect that the Veteran exhibits symptoms that are beyond the scope of the functional impairment contemplated by the rating schedule.  Therefore, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, and no extraschedular referral is required.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the record reflects that the Veteran is fully employed.  Accordingly, the Board concludes that a claim for TDIU based on the Veteran's PTSD has not been raised in conjunction with this claim.  


ORDER

Entitlement to an initial rating for PTSD in excess of 30 percent prior to April 2, 2013, and in excess of 50 percent thereafter, is denied.  



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


